Order filed September 29, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00540-CV
                                   ____________

                       FELIX P. BABAUTA, Appellant

                                        V.

     DEBRA V. JENNINGS AND RALPAHELL V. WILKINS, Appellees


                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-23475

                                   ORDER

      On July 26, 2020, this court issued an order stating that appellant must file a
brief by August 17, 2020 or his appeal would be dismissed for want of prosecution.
Appellant did not file a brief and instead filed an objection to our order.
Appellant’s objection is denied. Appellant’s complaints regarding the reporter’s
record were overruled by the trial court in its order dated June 28, 2018. If
appellant still has complaints regarding the record, he may present those in his
brief on appeal.
      If appellant’s brief is not before or on October 20, 2020, this appeal will be
dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM

Panel Consists of Justices Spain, Hassan, and Poissant.